                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-cv-00257-D

JUSTIN MARNOCH and JAMES ALLAN                 )
BREIT JR., individually and on behalf of       )
others similarly situated,                     )
                                               )
                   Plaintiffs,                 )     ORDER GRANTING PLAINTIFFS'
                                               )    UNOPPOSED MOTION TO APPEAR
              V.                               )    WITHOUT LOCAL COUNSEL FOR
                                               )             HEARING
GBR PIZZA, INC., d/b/a Domino's, and           )
GERALD B. RHODES,                              )
                                               )
                   Defendants.
                                               )
   This matter is before the Court upon, Plaintiffs, Justin Marnoch and James Allan Breit, Jr.,

Individually and on behalf of others similarly situated, (collectively, "Plaintiffs"), Unopposed

Motion to Appear without Local Counsel for the Fairness Hearing set for February 24, 2020.

   IT IS ORDERED that Plaintiffs' Unopposed Motion to for C. Ryan Morgan, Esq. to Appear

without Local Counsel for the Fairness Hearing set for February 24, 2020 be GRANTED.

IT IS SO ORDERED.

   SO ORDERED. This the _j_Q__ day of January 2020.




                                                   United States District Judge
